 J.A. HACKNEY & SONSJ.A.Hackney&Sons,Inc.andInternationalChemicalWorkersUnion,AFL-CIO.Casel 1-CA-3682May 21, 1969DECISION AND ORDERBy MEMBERSFANNING, BROWN, AND JENKINSOn January 24, 1969, Trial ExaminerBenjaminK.BlackburnissuedhisDecisionintheabove-entitled case, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, theRespondentfiledexceptions to the Trial Examiner's Decisionand a supporting brief.Pursue nt to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision,' the exceptions and the brief,and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations oftheTrialExaminer insofar as they are consistentherewith.We affirm the Trial Examiner's conclusion thatRespondent violated Section 8(a)(3) of the Act bydischarging41employees.We believe that thedecision to reduce the work force was motivated bythe recent union activities of his employees and notbyRespondent's economic straits.'We agree withthe Trial Examiner's finding of union animus, as isclearly shown by the independent 8(a)(1) violationsfound by the Trial Examiner, which we are hereinadopting.We further find that the Section 8(a)(1)violations were closely related to the mass dischargeand constitute substantial evidence as to the motiveof Respondent for effecting the discharge.Respondentmanufacturessteeland aluminumtruckbodiesforthebeerand soda industry.BeginningFebruary 1, the entire glass industry wasshut down by a strike, which ended in the latter part.ofMarch 1968. It is undisputed that Respondent'ssales wereadversely affected by the strike.'As noted bythe Respondent,the Trial Examiner erred in finding thatbacklog onApril 23,1968, was $1,169,539.However,this does not affectour decision herein.'We find it unnecessary to rely on theTrial Examiner's apparentfurtherfinding that there was a discriminatory selectionof the employeesdischarged.63After theUnion began the organization ofRespondent'sproductionandmaintenanceemployees on May 21, 1968, Respondent engaged ina program of systematic surveillance, making use ofemployees Chester Webb and James Edwards, whofurnishedRespondent with various lists containingthe names of those who attended union meetingsand who signed union-authorization cards.Webbtestified that supervisor Boyd asked him to go to theunionmeetings and remember who attended andsigned union cards. Boyd also interrogatedWebbconcerning specific employees. A statement by Boydto the effect that "These guys are going to wish thatthey hadn't never signed that card", and an impliedthreatby James A. Hackney, Jr., Respondent'spresident, that he would close the plant in the eventthat the union was successful, are further evidencethatthe41dischargeswerediscriminatorilymotivated.Inanother instance of surveillance,foreman Ray Winstead wrote down the names ofthose who were wearing union buttons, informing anemployee that the list was to be turned in to JamesHackney, III, the executive vice president andgeneralmanager of Respondent. Respondent alsogranted benefits to its employees to induce them toabandon their union activities.On May 23, Hackney, III, immediately afterlearningoftheunionorganizingcampaign,addressed the employees, and informed them thatthe backlog of orders was down due to the strike inthe glass industry, and that if conditions worsened,hours might have to be cut back asa lastresort.[Emphasis supplied.] A layoff of any personnel wasnotforeseenatthetime;althoughHackneypossessed at that time a sales forecast for thecoming months which proved to be accurate.On July 11, Hackney III once again addressed theassembledemployees.Thistime,deliveringavituperativespeech,containingmany indirect,although obvious, references to union supporters, heannounced the termination of employment of 41employees, adding that he was keeping the men whopitched in, rather than those who had complained.Respondent claims that the discharge was directlyattributable to a slowdown in production on the partof the employees. Close examination of the recordreveals that no such slowdown is evident. Productionperman-hour during the period preceding thedischarge was at least as high as it had been inpreviousyears for the same period. Thus, weconclude that the alleged slowdown claimed byRespondent was merely a pretext.In view of the foregoing, and upon the entirerecord,we find, in agreement with the TrialExaminer, thatRespondentdischarged the 41employees in violation of Section 8(a)(3).176 NLRB No. 8 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that Respondent, J. A. Hackney &Sons, Inc.,Washington, North Carolina, its agents,successors,and assigns,shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a North Carolina corporation, is engagedin the businessof manufacturing truck bodies for the beerand soft drink industries.It annually ships goods valued inexcess of $50,000 from its plant in Washington, NorthCarolina, directly to customers outside the State of NorthCarolina.On the basis of these admitted facts, thecomplaint alleges,the answer admits,and I find thatRespondent is engaged•n commerce within the meaningof Section 2(6) and (7) of the Act.STATEMENT OF THE CASEBENJAMIN K. BLACKBURN,TrialExaminer: This casebeganwith the filing of a charge by InternationalChemicalWorkers Union, AFL-CIO,referred to hereinas the Union or the ChargingParty,against J.A.Hackney&Sons,Inc., referred to herein as Respondent,on July 18,1968.'The chargewas subsequently amendedon August 5, and again on September 5. On September 23theGeneralCounsel of the NationalLaborRelationsBoard,by theRegionalDirectorforRegion11(Winston-Salem,NorthCarolina)issueda complaintagainstRespondent in which he alleged that Respondenthad violated Section 8(a)(1) and(3) of theNational LaborRelationsAct bydischarging 41 named employees on July11 and had violated Section 8(a)(1) by various other acts.Respondent's answer admitted that the employment of the41 employees named had been terminated but denied thecommission of any unfair labor practices.Pursuant to due notice,hearing was held before me inWashington,North Carolina,on November12, 13, 14,and 15.The issues litigated were(a)was Respondentmotivated by economic or antiunion considerations indeciding to' discharge 41 out of 112 employeeson July 11;(b)ifRespondent'smotivewas economic,was itdiscriminatorilymotivated in selecting the 41 men whowere discharged,and (c)did various other incidents, if, infact,theytookplace,constituteinterferencewith,restraint,and coercion of Respondent's employees in thecontext of the Charging Party's organizing campaign? Allpartiesappeared at the hearing and were given fullopportunity to participate,to adduce relevant evidence, toexamine and cross-examine witnesses, to argue orally, andto file briefs.Briefs subsequentlyfiled byRespondent andthe General Counsel have been carefully considered.Upon the entire record, and from my observation of thedemeanor of the witnesses while testifying under oath, Imake the following:'All dates are 1968, unless otherwisespecified.'An issuewhichengendered some heat but little light at the hearing waswhether the 41 had been laid off or discharged.It is undisputed that,whatever its reasons,Respondent considered35 clearly unsatisfactoryemployees and 6 borderline.The six were offeredjobs as new employeeswhen business picked upinOctober.Respondent was unwilling to statewhether a further upturn in business would causeit toseek out any or allof theother 35.AlthoughIdo not thinkthe distinctionmakes anydifference,Ifind that all 41 were discharged on July 11 sincethe 35 hadand have no reasonable expectation of recall and,while intervening eventsdemonstrate that the 6 had a reasonable expectation of returning to workforRespondent,itwas as new employees rather thanold. Layoffimpliesthe continuance of an employer-employee relationship,for some reasonableperiodof time,which will lead to restorationof theemployee to his oldstatus and privileges in theevent heis recalled toactive duty.II.THE LABORORGANIZATION INVOLVEDThe complaintalleges,the answer admits, and I findthat the Charging Party is a labor organization within themeaning of Section 2(5) of the Act.111.THE UNFAIR LABOR PRACTICESA. Undisputed FactsIn the fall of 1967 Respondent's prospects were bright.An 8-year record of continuous growth at the rate ofapproximately 20 percent per year was culminating in arecord high sales figure of $2.9 million. Anticipation thatthe same trend would continue caused Respondent tobudget for 1968 on the basis of an estimated $3.1 millionin sales.Respondent'scustomers,bottlers,and distributors ofbeer and soft drinks,are engagedinwhat is mainly aseasonal business.Most of their orders for new truckbodies are placed in winter so that the trucks will be readyfor use at the beginning of their season. However, inFebruary a strike in the glass industry caused a downturnin the bottling industry which, in turn, caused a markeddrop in the number of orders for truck bodies received byRespondent. Consequently, on April 23, Hodges Hackney,Respondent'ssalesmanager,prepared and presented toRespondent'smanagers a new sales projection based onthe altered situation. His study covered the period fromApril 28 through the end of August.' He pointed out thatorders received in the January-April period were down$251,578 from 1967 and that, for Respondent to keepabreast of its original 1968 budget,his salesmen wouldhave to write new orders in the amount of $983,749. Hesaid it was his considered judgment, in light of thesituation as it then existed, that they would sell only$673,400worth.The latter figure was based on hisestimate of selling 259 bodies, or an average of 14.5 perweek for the 18-week period under review. Respondent'sbacklog at the time was $1,669,539.' Its productioncapacity was 30 bodies per week. Hodges Hackney kept arunning recordof how his projection compared with'Respondent builds bodies on truck chassiswhich thecustomers orderfrom the manufacturer of their choice.There is a long lag between receiptof an order by Respondent and deliveryof the finished product.Sometimesconstructionof the bodybeginsbefore the chassis is received atRespondent'splant.Sometimes the chassis arrives and is stored by,Respondent for a period of time beforethe body is built. Consequently,whileRespondent keeps its sales figures,i.e.,income received fromcompleted orders,on a calendar year basis,the sales department works ona September I-August 31 fiscal year basis. Backlog is the amount ofunfilled orders on the books at any given moment.The numberof truckchassis on Respondent's lot at any particular time is another measure ofRespondent's economic health.The recorddoes not reveal how many chassis were on handon April 23. J.A. HACKNEY &SONS65reality.TheUnion'scampaign to organize Respondent'semployees began with a meeting on the evening of May21. Joe Cutler became head of an employee organizingcommittee, and James Edwards became its secretary.JamesA.Hackney III, Respondent's executive vicepresident and general manager, learned of the campaignon the evening of May 22 when employee Guy Edwardscalled him at home to tell him about the meeting. OnMay 23 Hackney III assembled Respondent's employeesand addressed them at length about Respondent's andtheir prospects in light of the Union's campaign.Also on May 23 employee Chester Webb informedHolmes Boyd, Respondent's production superintendent,and his assistant,MelvilleRuss, that the Union wasattempting to organize the plant. It was arranged thatWebb would attend a Union meeting scheduled for thatnight and report back. Union meetings were held on May23,May 30, and June 5. Webb and Edwards reported toRespondent the names of employees attending Unionmeetings.On May 27, 28, and 29 Hackney, III, addressed theemployeesin sixseparate small groups on the subject ofunions.He read the same prepared text to each group.'He told them that they should not select a union as theirbargaining representative because it was only after theirmoney and the right to speak for their jobs, because theywould lose their valuable right to speak for themselves,because only management could grant them increasedbenefits, because they might have to testify that they hadsignedanauthorizationcard,becausesigninganauthorization card could submit them to union disciplinesuch as fines, because participation in an economic strikecouldcostthem their jobs through the hiring ofreplacements, and because strikes can lead to violence,bloodshed, and the rupture of close personal relationships.He told them that they shoud not believe a unionorganizerwho told them that they had to sign anauthorization card in order to protect their jobs andassured them that "no employee will receive any specialprivileges or be treated any differently because he mightbe serving in some official or unofficial capacity with aunion, or is member of a union." He cautioned themagainst engaging in "conduct which will necessarily resultin discharge or other disciplinary action" on the mistakenassumption that their union activities would protect them.He concluded by saying, "We have a good company hereand a friendly place to work. We have good wages andbenefits here and we have tried to improve these alongwith working conditions whenever possible. You know usand what we stand for. We are friends that many of youhave had for a long time. We have progressed welltogether. I sincerely hope that if a union does start towork on you, you will remember what I said today andwill not allow some stranger to come in here and start usfighting among ourselves and destroy what is now a goodfriendly family relationship.We know that only by pullingtogether, in the same direction, can we improve thewelfareofallofus."He then invited questions.Employees voiced complaints about their wages andRespondent's job progression plan.On May 7,the date closestto April 23 for whichthe statistic is available,there were 119.'The speech was taken from a manual for employers on how to opposeorganization.The photocopywhich is in evidence is 9 double-spaced pageslong. The pages are numbered 71 through79.At theend is a note whichpoints out that the talk is merely intended as a general outline,should beJames A. Hackney, Jr., Respondent's president, ran forcounty commissioner in a local election held the first weekin June. During the last week in May campaign buttonswhich read "I'm For Hackney" were made available inthe plant. Several employees altered the buttons to read"I'm For Hackney Union" and wore them.On June 5 Hackney, Jr., addressed the employees. Hissubjectwas the Union's organizing campaign andRespondent's economic situation.During the week ending June 25 Respondent reduced itsnormal workweek from 50 to 45 hours. On June 28Hackney, III, decided to discharge enough employees toreduce the complement to the size required to produceapproximately 14.5 bodies per week. On that day HodgesHackney's running record of projectedsalesversus actualsales showed a projected figure for the week ending June25 of 130.5 bodies, actual sales of 135 bodies. On July 1Hackney,III, senta memorandum to Boyd which reads,in part-Here are the approx. totals by dept. Let me know ifitneeds to be rebalanced. Levels are based on 10 crewsin assembly, which should be exactly right for the 14.4bodies per week projection from Hodges [Hackney].Please get with Melville [Russ] and come up with asystematic plan for reducing each department to thesequotas.Don't let any word leak out about this. I'd hate tothink what some of these guys might do. The targetdate for the move will be about the end of next week,unlessorders pick up dramatically.Since 1965, when Hackney, III, took over from hisfather as Respondent's operating head, Respondent hasrated all of its employees twice a year. The ratings aredated January 1 and July 1. They are actually made bythe foremen in the last week of December and June. Aform is used on which each employee is rated in eightcategories such as quality of work and productiveness on anumerical scale whichrangesfrom four for excellent tozero for poor. The ratings are added to give the man'scomposite score. The average departmental score for eachcategory and the average composite score are also enteredon the sheet so that theman's standingrelative to thedepartmental' average can be ascertained at a glance. Therating foreman's score may be adjusted up or down by hissuperior, usually Russ, by a maximum of one point.In responsetoHackney III's directive, Boyd and Russrecommended, and Hackney III approved, the followingsystematic plan for selecting employees for discharge:Each man's deviation from the composite departmentalaverage in the two most recentratings- that is, theratingsmade in the last week in December 1967 and inthe last week in June 1968 - was noted and the twodeviations averaged.An average deviation of -1.2 wasarbitrarily selected as a cutoff point. Any man with thatrating or lower was automatically selected for discharge.When the results were correlated with the total number ofmen ineach department who would have to be let go inmade to"sound like you" and should be checked with advisor or attorneybefore being used It is obviously designed for use by North Carolinaemployers since all of the statistics and examples it contains are NorthCarolina statistics and examples'This system obtains in the assembly, subassembly,chassis, fabrication,and paint departments but not in the general services department. Sincethe latter lumps together miscellaneous employees of widely varying duties,a departmental average would have no validity in judging any individualemployee. Consequently, in general services,ratings are averaged for eachjob title. 66DECISIONSOF NATIONALLABOR RELATIONS BOARDorder to get down to the quotas and job titles enumeratedinHackney, III's July 1 memorandum to Boyd, it wasfound that an arbitrary -1.2 caught ,only 35 of the 41required.' The other six were added after conferences offoremen and Boyd and Russ in which the value of eachwas weighed against the value of other employees whowere closer to the departmental average than -1.2.On July 3 Hackney, III, in a speech to all theemployees,announced a revised job progression plan andwage increase,effective July 17.He explainedthe delaysince the men voiced their dissatisfaction with the old planon the ground that considerable time had been spent indevising the new one.He said that,initially,the raisewould amount to 5 cents an hour for everyone but that,potentially,the new plan would lead to additional raisesranging from 8 centsto 22 centsan hour in2 to 4 monthssteps.He pointed out that the new plan incorporated theemployees' own suggestions, utilized a point factor systemsimilar to other companies,was based on having each jobgraded by four to six men familiar with the job, andcalled for publication of written job descriptions.Hestressed the fairness and impartiality of the new plan.Prior raises had been granted in the late spring and thelate fall of 1967, 1966, and 1965.At approximately 4 p.m. on July 11, with no priorwarning,the41employees previously selectedweredischarged.On that day Hodges Hackney'srunningrecord of projected sales versus actual sales showed aprojected figure for the weekendingJuly 19 of 159.5bodies,actual sales of 148 bodies.Hackney,III, addressedthemen at that time. The discharges were effected bygiving eachman a form provided by the EmploymentSecurity Commission of North Carolina in which certaininformationcommon to all the discharges such asidentification of the employer, last date worked (7/11/68),date separation known(7/11/68), and reason(lack ofwork) was inserted. However, that part of the form onwhich the employee is to be identified was left blank. Thedischarged men had to return to the plant the followingday in order to turn in their uniforms, receive their finalpaychecks, and get an individualized form which theycould take to the state agency to obtain unemploymentbenefits. This was the first mass reduction in Respondent'sforce for lack of work since, at least, 1960.B. Independent 8(aX1)1.Spying on union meetingsRespondent defends this aspect of the case on theground that it was merely the recipient of informationvolunteered to it by willing employees and did nothing tosolicit or encourage their activities.The testimony presentsmany sharp credibility conflicts. Their resolution is lessimportant than would normally be the case since I wouldfind a violation even if the only evidence before me werethe admissions of Respondent'swittneses.However, I donot resolve all the conflicts in Respondent's favor. Rather,the facts which follow are a synthesis of the testimony of'IcreditHackney,III'sexplanation that he adopted an attritionprogram as early asApril whenHodges Hackney warned him Respondentwas in trouble and that atotal of41 was only decided on at the time of thedischargeson July 11.However,there is no indication that any employeesleft in the interim between the final decision as to which employees wouldbe let go andJuly 11. Two men, Cheater Webband one other,quit whilethe studywas being made.Therefore,it is clearthat fatedid not interveneto save anyone's job once the men to be discharged were selected.all the witnesses and represent my conclusion as to theinherentlymost likely course of events flowing from theadmitted situation and details as to which there is nodisagreement.It is undisputed that,first,ChesterWebband, later, James Edwards reported to Boyd and Russ thenames of employees who attended various Unionmeetings. Lists of names which they compiled as well asnotes written by Edwards and witnessed by Webb whichaccompanied them are in evidence. As to specific conflictsbetween specific witnesses,Ihave not credited JamesEdwards in any respect in which his testimony is notcorroboratedbyanotherwitness.Edwardsbecamesecretary of the Union's organizing campaign at the outsetyet just a few days later he was secretly sending notescontaining such sycophantic expressions as "My mainconcern is to the Company `out of my own free will' toprotect this Company with the best of my ability to stayout of the Union" and "I wish to thank you,sirs,with allmy heart" and "So, Mr. Russ, I hope you and theCompany will not fire me over thismess because I amstrictly formy Company." No person, in my opinion,capable of such venality is worthy of belief. Moreover,hospital records and a cancelled check and supportingvoucher introduced by Respondent establish that eventscould not have happened in the sequence and mannertestified to by Edwards. Finally, his admissions on thesubject when coupled with the check and voucher satisfyme that his effort to explain a routine loan as a paymentfor his activities as a spy was a deliberate prevarication.Where, therefore, the General Counsel's case depends onthetestimonyofEdwards alone, I have creditedRespondent's witnesses over him.ChesterWebb, on the other hand, struck me as agenerally credible witness. It is true that he too played adouble game, sitting in Union meetings and pretending aninterest with his colleagues in organization while betrayingtheir names and interests to Respondent, but he undertookthe agent's role from the start and did not, like Edwards,sellout his fellow employees after first enlisting on theirside.While spies, in any context, are not generallyaccorded the highest marks for honor, it does not followthat they are,perse,liars.Ihave, therefore, creditedWebb over Boyd and Russ as to the details of whathappened at their admitted meetings since I cannot believethat human beings in the situation faced by Boyd andRuss would have acted with the correctness of properlyprogrammed automatons that they ascribe to themselvesand Respondent generally.The first Union meeting was held on the evening ofMay 21. The next morning just before work Edwards toldWebb he had some important news for him. Webb toldEdwards he would talk with him later. That evening, whenWebb visited Edwards' home, Edwards told him about theUnion campaign. The next morning, May 23, Webb askedhis foreman, C. D. Jackson, whether he knew what wasgoing on. Jackson said he had heard some rumors but didnot know any details. A few minutes later Jackson sentWebb to the office which Boyd and Russ share. BoydremindedWebb of loans and other help he had receivedfrom Respondent on prior occasions when Webb had beenin trouble and then asked Webb to help Respondent fightthe Union. Webb indicatedhis willingnessto do so. Boydand Russ questioned him at length about what was goingon in the plant. Webb told them that a Union meetingwas scheduled for that night. Boyd asked Webb to attendand report back, including the names of any employeeswho signed authorization cards. Webb agreed to do so. J.A. HACKNEY & SONS67The next morning, May 24, Webb gave a list of namesof employees who had attendedthemeetingthe nightbefore to Jackson for Boyd.' A few minutes later JacksonsentWebb to Boyd's office. The list was on Boyd's desk.Boyd and Russ asked about various of the names on thelist,what the individuals had done at the meeting andwhether they had signed a card. When Edwards' namecame up, Webb told Boyd and Russ that Edwards hadbeen secretary of the meeting. Boyd asked Webb whetherhe thought Edwards would help them. That night Webbwent to Edwards' trailer and recruited Edwards to spy onthe Union for Respondent.On May 28 Webb delivered a note from Edwards toRuss.'This is one of the notes from which I have quotedabove in assaying Edwards' credibility.Following the next Unionmeetingon the evening ofMay 30, Webb and Edwards repaired to Edwards' trailerwhere Edwards drafted a second note to Russ. The nextmorning,May 31, Webb handed Edwards' note toForeman Jackson. As before, Webb was sent to Boyd'sofficewhere Boyd and Russ questioned him at lengthabout the previous night'smeeting.On this occasionWebb wrote out a statement,witnessedby Russ, aboutbeingoffered"doublewhat the Company had beenrumored to offer me" if he would join the Union.Webb continued to report to Boyd and Russ on Unionmeetingsin early June. On one such occasion, June 3, hedelivered a third note from Edwards to Russ. I have alsoquoted from this note above. More importantly, it reads,inpart,"ChesterD.Webb has advise you on secondmeeting that took place last Thursday night [i.e., May 231so I take thistime advisingon first meeting [i.e.,May211.At first meeting these boys did attend. ..." Therefollows a list of names, broken down by departments.Boyd and Russ questioned him at length about the nameson Edwards' list. On another such occasion, June 6, hedelivered a list of employeesattendinga Union meetingthe night before. On one of these occasions Boyd toldWebb to tell the men that they should get their cards backfrom the Unionorganizerin order to protect their jobs.Webb relayedthismessageto several employees withoutindicating that the advice originated with Boyd. TheCharging Party'scampaignpetered out around mid-June.However,asecondunion,theUnitedAutomobile,AircraftandAgriculturalImplementWorkersofAmerica, AFL-CIO, became interested, at least to the'This is the only irreconcilable point on which I have creditedRespondent'switnesses overWebb.Webb testified that,on each occasion,he gave the lists and notes directly to Boyd rather than to Jackson, whotook them to Boyd,as they testified.Iconclude that Webb was mistakenas to this unimportant detail and do not consider the discrepancy asrendering his testimony less reliable in any respect.The important point isthat Boyd admitted receiving and perusing lists and/or notes on more thanone occasion.'Inmaking my findings with respect to the times at which,and thesequence in which,various contacts betweenWebb and Boyd/Russ tookplace, I have relied on dates which appear on various lists and notes whichare in evidence.One list,bearing the date"6/6/68,"and the note fromEdwards which contains a list, bearing the date"6/3/68," were producedbyRespondent at the hearing and admittedly received,although notnecessarily on the dates they bear. I find, relying on internal evidencetherein,that the letter was written on May 30 although not delivered untilJune 3. Also in evidence are notes from Edwards bearing the dates"5/28/68"and "5/31/68," as well as a document bearing the date"5/31/68"whichWebb testified he wrote in Boyd's office.As to thesethree, I credit Webb's testimony that he delivered the first two and wrotethe third.As to the date noted on each document,I find that the notationsweremade by Hackney,III,on or shortly after each document wasreceived by Boyd and Russ.extent of holding one meeting of Respondent's employeesaround July 1. Reporting on that meeting was Webb's lastpiece of espionage for Respondent. On that occasion Boydremarked, "Whew, that's a large union. Well, Hackney isalready sweating, but it looks like the other union hascooled off. I don't believe we have a whole lot to worry onthis, because a lot of employees are scared now from thatlast unionmess."Webb quit on July 5. In his last week atwork,when he informed Boyd of his decision, hesuggested that Edwards could take his place in reportingto Boyd. Boyd reluctantly agreed since, he said, he wasnot sure that Respondent could trust the double-dealingEdwards in the same way it had trusted Webb. Boyd toldWebb to tell Edwards that, if he agreed to the newarrangement,he had nothing to worry about concerninghis job.Webb relayed Boyd's message to Edwards in thehospital.Edwards was hospitalized twice during the periodrelevant to this case, from June 4 to 6 and again fromJuly 2 through 4.10 When he returned to work the firsttime, he asked for and received a loan of $50 fromRespondent. He made the request to Boyd. Boyd grantedhis request in conformity with Respondent's longstandingpolicy of making loans to its employees up to the amountof one week's wages. Edwards had requested and receivedsimilar loanson several occasions in the past. Thistransaction took place on June 14.11 On June 17 Edwardstold Boyd and Russ that other employees were accusinghim of taking bribes to spy for Respondent. Boyd toldEdwards all the employees knew that Edwards hadborrowed money from Respondent many times in the pastand that the June 14 transaction was just more of thesame.On June 27 Edwards complained to Boyd that hisforeman,RayWinstead,had reprimanded him forwandering around his department and talking to otheremployees. Boyd told Edwards he was sure Winstead hada valid reason for reprimanding him. He assured Edwardshe had nothing to worry about as long as he did his workand followedWinstead's directions.On July 5 Edwardscomplained to Boyd that other employees were cluttering"Edwards testifiedWebb told him each timehe was in thehospital thatWebb wasgoing to quit and Boyd saidEdwards would not have to worryabout hisjob if he took over from Webb as the spy. As I have indicated, Ido not credit Edwards andfind, as testified byWebb, that the hospitalconversationtookplace only once, just beforeWebb quit in early July.This, of course, throws an entirely different light on the money advancedto Edwards by Respondenton June 14. At that time, the onlyanti-Unionservice rendered to Respondentby Edwards had been thenotes fromEdwards deliveredbyWebb. There is no evidence of any direct contactbetween Boyd and/orRuss and Edwards priorto June 14. In fact,Edwards'notes to Russ contain such revealing statementsas "Please trynot to contact if necessary until this matter clear up so I can keep allinformation coming in" (5/28/68)and "A guy nameWalter may speakagainst me a hell of a lot but what he don't know" (5/31/68)."Edwards places this incidenton June 26,and hisversion of theconversationwithBoyd when he received$50 fromRespondent forms thebasis for allegations in the complaint that Respondent violated Sec.8(a)(l)of the Acton June 26 when Holmes Boyd interrogated employees,"promised and granted benefitsto employees to spy upon and report toRespondent the union activitiesof fellow employees.[and] ..threatened to discharge prounion employees...."As indicated, I findthat no words were spokenby Boyd onthis occasion that related in anyway to the union activities of Respondent's employees.Also, I consider it amatter of no significance that the "James Edwards"appearing asacknowledgement of a $50 loan to one James Edwards onJune 14 on avoucher supporing the $50 check admittedlyreceived by Edwards on thatday is not Edwards' signature.Itisfollowedby "(BLC)"and wasobviously placed there by the clerk who drewup both check and voucherand whose initials,apparently,are B.L.C. 68DECISIONSOF NATIONALLABOR RELATIONS BOARDup his work area. Boyd said that was probably a naturalreaction if the employees knew that Edwards was turningin information about their union activities and promisedto try to prevent any furtherharassment.On July 8 Bbydasked Edwards to cut some material for him. While theywere engaged in this activity Edwards volunteered to Boydthat he was worried about losing his job, that he knewwhich employees had signed Union authorization cards,and that he had enough influence over them to insure theirsupport of Respondent rather than the Union.':On the basis of the foregoing, I find that RespondentviolatedSection 8(a)(1) of the Act when, on May 24,ProductionSuperintendentHolmesBoydandhisassistant,MelvilleRuss, solicited ChesterWebb to spyupon the union activities of his fellow employees andthereafterutilizedhisand Edwards' services in suchspying.Respondent's contention that it is blamelessbecause both Webb and Edwards acted voluntarily mustfail because, even absent any showing that Boyd and Russtook the initiative in the beginning or overtly encouragedWebb as time went by, the mere fact that they continuedtoaccept and profit from the fruits of Webb's andEdwards' spying in incident after incident is sufficient toconstitute solicitation and encouragement of the spying.While the fact that an informant has volunteeredinformation to an employer on one occasion, as in theJuly 8 conversation between Boyd and Edwards, maypreclude a finding that the employer interrogated theemployee or sought to enlist him as a spy, the continuingrelationshipbetweenWebb and, indirectly, Edwards onthe one hand and Boyd and Russ on the other is anothersituation entirely. Since I have found that Boyd and Russdid and said much more than they themselves admit intheirdealingswithWebb during this period, theconclusion I have reached with respect to the spyingbecomes inescapable. By the same token, I also find thatRespondent violated Section 8(a)(1) when Boyd and RussinterrogatedWebb about the union activities of itsemployees on various occasions during late May, June,and early July. Finally, I find the General Counsel hasfailed to prove that Respondent promised and grantedbenefits to employees to spy upon fellow employees orthreatened to discharge prounion employees."2.The buttonepisodeThis incident also presents a credibility problem. BillyTyre testified that his foreman, Ray Winstead, told himand others to take off the "I'm For Hackney" buttons"The testimony of Edwards on these episodes was offered by theGeneral Counsel in support of allegations in the complaint that,on June27,Winstead". . .promised and granted benefits to employees to spyupon and report to Respondent the union activities of fellow employees . .." and that,on July 8, Boyd interrogated employees and " ..threatenedto discharge prounion employees... 'As indicated, I find that no suchwords were spoken by either Winstead or Boyd on these occasions."The complaint alleges that an agent of Respondent named KeefeHackney also committed each of these violations as well as threatened toclose the plant if the employees brought in a Union.In addition, anallegation thatHackney,III,on July 8, attempted to interfere withemployees'right to attend union meetings is also predicated on wordsallegedly spoken by Keefe.Keefe Hackney is another son of James A.Hackney, Jr. He was working for Respondent as a timestudy engineerduring the period relevant herein.The General Counsel had no otherevidence to offer to establish Keefe'sagency or supervisory status.Consequently,Isustained Respondent's objection to testimony relating toincidents involving Keefe.The General Counsel's offer of proof indicatesthat the only witness who would have testified about such incidents in thepresentation of his case was James Edwards.which they had altered to read "I'm For HackneyUnion," saying, "It don't look very nice. I think youought to take them off or even do away with the unionpart." Later, according to Tyre, he saw his name and thenames of others who had been wearing the buttons on apad in Winstead's hand. When Tyre asked what was goingon,Winstead told him that he had to take down thenames of all those wearing the pins and turn them intoJames A. Hackney, III. Tyre then saw Winstead take thelistto the office.Winstead, on the other hand, whileadmitting that he saw some employees wearing the alteredbutton and that he had talked to Tyre about it, deniedtellingTyre to take the button off or taking down thenames of those who wore them. I credit Tyre overWinstead and find that Respondent, by Winstead's actionson this occasion, violated Section 8(a)(1) of the Act.3.Hackney, Jr.'s threat to close the plantFour employees testified that James A. Hackney, Jr.,Respondent'spresident,spoke extemporaneously on May23 at theconclusionof the speech which his son, James A.Hackney, III, read to them that day. Each said, insubstance,Hackney, Jr., made the point that he hadenough money for himself and would padlock the plant ifthe Unioncame in.Hackney, Jr., testified that he did notmake any suchstatementon that occasion, asserting thathis businessrecords show he was in New York that day. Icredit his explanation and further find that,as heclaimed,his only contribution to Respondent's campaignto defeatthe Union's organizing campaign was aspeech he read tothe assembled employees on June 5. The text of thatspeech is in evidence. It reads, in part:... Some years ago, we had an approach by a unionrepresentative,and he talked to a number of ouremployees. At that time, we were small, my sons werein college,my other childrenin grammarschool.Wehad a plantmeeting anddiscussed the matter frankly,above board,and man-to-man. The employees told methat the union representative had told them, and Iquote to the best of my memory, "Mr. Hackney iswell-to-do and can pay you better wages." At that time,Iexplained to the men that it was true that I was in afinanciallysecure positionand was, by standards ofBeaufort County, reasonably well-to-do. I pointed out,however, that it was the business that they wereworking for and not me personally and that theirdemands forincreasedwages or any other demandswould have to be madeagainst the business as Icertainlywould ,betakemy hard-earned personalassets andsimply contribute to the business to insurethat everyone connected with it was more prosperousand happier. However, I told them at that time that ifthey decided to work andcontinueworking for thebusinessthat I would make them a promise that just asfast as thebusinessearned profits, I would plow theprofits backintothe businessand increasetheir wages,their fringe benefits, and their working conditions aslongas the businesswas profitable- that thephilosophy of the business would be profit returned tothe businessfor growth and opportunity for leadershipfor everyone that worked. Gentlemen, I have lived upto that condition as well as I could. I have maintainedmy end of that bargain, and the philosophy of J. A.Hackney & Sons has been exactly as I stated some 10or 12 years ago . . .Hackney, Jr., admitted that he departed from hisprepared text twice. In one deviation he expanded the J.A. HACKNEY & SONS69passage just quoted thus:.Ipointed out that I owned stock in HackneyBrothers Body Company in Wilson, North Carolina,CarolinaTelephone and Telegraph Company andWachovia Bank & Trust Company and that I thought Iwas well enough to do to hunt and fish the rest of mylife...The Wachovia and the hunting and fishing referencesare common to the testimony of the four employeewitnesses.Therefore, I find that they were mistaken inattributingHackney, Jr.'s remark about padlocking theplant to a May 23 incident but were, in fact, rememberingwhatHackney, Jr., said when he deviated from hisprepared text on June 5. 1 find that what Hackney, Jr.,actually said on that occasion was-Iexplained to the men that it was true I was ina financially secure position and was, by standards of*BeaufortCounty, reasonably well-to-do. I told themthatIowned stock in Hackney Brothers BodyCompany inWilson,NorthCarolina,CarolinaTelephone and Telegraph Company and WachoviaBank & Trust Company and that I thought I was wellenough to do to padlock the plant and hunt and fish therest of my life .. .Although couched in terms of what Hackney, Jr., saidto other employees on the occasion of another union'seffort to organize Respondent, these words clearly implythatRespondent will close its plant if this Union issuccessful in its efforts in this campaign. Since they are animplied threat, they are violative of Section 8(a)(l).4.Other allegationsWilliam T. Tetterton, III, testified to a conversation inearlyJulywithMelvilleRuss.Russ asked whetherTetterton had been approached by the Union. WhenTetterton replied that he had,Russasked how Tettertonfelt about it. Tetterton replied that he was undecided, ". ..that I wanted to hear bothsidesof the story first, but ifa man had a chance to better himself, he was a fool not todo it."Russ admitted to such a conversation withTetterton but denies any interrogation. According to Russ,the conversation began with his statement that he hadheard therewas a union campaign goingon and wouldappreciate Tetterton's support of Respondent. Tettertonthen volunteered his opinions and information about hisactivities. I credit Tetterton since it is inherently morecredible that a conversation of thisnature inthe contextof an industrial plant and workmen unversed in theTetterton rather thanRuss.I find thatRuss'interrogationof Tetterton on this occasion constitutes a violation byRespondent of Section8 (a)(1).The final' ° bit of independent 8(a)(1) pits DouglasMackBellagainsthisforeman,CecilSullivan.Belltestified that, during the course of a general discussion ofthe campaign a week before his discharge on July 11,Sullivan toldBellhe knew Bell was for the Union.Sullivanadmitted that he had discussed the Union'scampaignatvarioustimeswithvariousemployees,probably including Bell. He could not recall any specificconversationwithBelland denied categorically evermaking the statement attributed to him by Bell.Bell alsotestified to a conversation with Sullivan onJuly 12 when he returned to the plant to complete thedischarge process. According to Bell, he asked Sullivanwhere Sullivan thought Bell could find another job andSullivan replied the best thing for Bell to do was to leavetown. According to Sullivan, Bell wasin anoverwroughtstate and spoke of committing suicide because he had losthis job. Sullivan tried to calm him by telling him therewere plenty of jobs to be had around townand all Bellhad to do was go look for one.Iam convinced from my observation of Bell on thewitness stand that he is the sort of personality who mightwell react in a semihysterical manner to the loss of his joband misunderstand or misinterpret words spoken to himunder such stress. Consequently, I credit Sullivan overBell.Since thereisnoevidence that Sullivan spoke anywords on the first occasion which are proscribed by theAct and since the words which he did speak on the secondoccasion are only friendly advice and in no way containan implied threat that Bell had been blackballed inWashington,NorthCarolina,becauseofhisunionactivity, I find that Respondent did not violate Section8(a)(1) on either occasion.C.Motive For The DischargesThis issue requires a detailed look at the words whichJamesA.Hackney, III, admittedly used in criticalspeeches to Respondent's employees on May 23 and July11.There can be no dispute on this point because, on eachof these occasions, he read his speech, and a copy of eachis in evidence. On May 23, immediately after learning ofthe Union's organizing campaign, he said, in part:.Our backlog of orders at this moment comparedwith last year at this time is substantially down. This byno means means thatit isdown sufficiently for us topush the panic button or to take drastic action.However, our backlog is low enough thatthe rate ofarrivalof orders will determine whether or not we willcontinueour present level of production. For thepresent time there hasbeen no decision, and I willrepeat,NO DECISION, to reduce production - eitherthrough layoffs or through reductioninourpresent50-hourworkweek,rumorstothecontrarynotwithstanding..This is the first time in four years that ourbacklog has been low at this point in the season.if Ihad to give you a single reason whyit islower now, itwould have to be UNIONS.The nation experiencedtwo major strikes in a row which severely affected ourcustomers' businesses, and therefore severely affectedours..Fortunately,we had experienced a verysuccessful early fall, and our backlog of orders for thelate fall and winter remained high in spite of the Fordstrike.As a result, we were able to operate at 50 hoursper week throughthe entirefall and winter, which wasthe firsttime inour company's history that we havedone this.on February 1 of this year a secondunion, the Glass Bottle Blowers' Union, delivered whatturned out to be a devastating blow. From Feb. 1 untilMarch 22 the Glass Union was out on strike.... We are now at the point where orders receivedare approximately equalling our production each week."Allegationsthat the July3 wage increase and Hackney,III's July IIspeech violated Sec.8(a)(I) are dealt with below in connectionwith themotive for the discharges.An allegation that Respondent"..harasseddischarged prounion employees at their new places of employment" issupportedonly bythe testimony of James Edwards about various allegedincidentsin late July and early August at a Zipmartwhere he wasemployed as a clerk. Even if I believed Edwards,the episodes are tootrivial to be worth furtherconsideration. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDSo, our backlog level in holding at a reasonablyconstant figure. As long as it does, our present level ofproductionwillbemaintained.However,asImentioned earlier,we have to wait and see.To put this in terms of what the present outlookmeans to you,there is a prospect that we may have tocut back to 45 hours per week in the foreseeable future.If we do,it should befor onlya short time.A cutbackof this type isnot unusual.We cut back to 45hours inthe summerof 1964 and 1965. We cut back to 45 hoursin the fall of 1966. This cutback is the rule rather thanthe exception. 1967 was the only year in the history ofour company that we never worked less than 50 hoursper week, except in conjunction with some holidays. Wehave generally considered 45 hours per week, or fivenine-hour days, to be a reasonable minimum work weekhere at Hackney. Therefore, we do not plan to cut backbelow that level.We do not foresee a layoff of anypersonnel.Ican assureyou that a cutback in the number ofworking hours would be extremely distasteful to me asitwould be to you. I am aware of your unhappinessnow at not making as much overtime this year as lastyear.A cutback therefore will be used only as a lastresort,if absolutelyrequired to reduce ourlevel ofproduction to that required to takecare of existingorders.Our present reduced backlog is something overwhich neither you nor I have any control. Our salesmenare out working as hard as they can to keep orderscoming in.There is nothing more that we can do thatwe are not already doing. The reason for a cutback, ifitbecomes necessary,should be apparent.If the orderswhich we are receiving week to week reach a level lowenough that we only need the same number of menworking at 45 hours to produce them, rather than 50hours we will have to cut back to 45 hours. We cannotcontinue paying the cost of 50 hours of work whenthere is only 45 hours of work to turn out. To do sowould mean that we would lose money, which wouldseriously affect the job security of each employee of thecompany. No person, and no organization, can changethis basic situation.If we had a union here,our job incutting back production would be much easier. Wewould just tell the union how much cutback wasrequired and they would take care of it, probably bylaying off the number of employees necessary to reducethe production level. This is one of the functions of aunion.We would not need to come to you and explainwhat the outlook is. In fact, the presence of a unionwouldprobablyend this type of communicationbetween you and us. We could simply sit back and letyou get the "shaft" from the Union without our havingto worry about your welfare....Imove now to the second point which I mentionedearlier, and that is one of productivity and efficiency.The most human and natural thing to consider at thismoment isprobablythe one thingthat would be themost disastrous.Irefer to the idea that it would besimple to slow down your pace of work so that you areproducing less in the same hours as you are workingnow. If this idea has occurred to you, please do notconsider it further. Let me show you a slide showingwhere we stand this year in terms of efficiency, ascompared with last year at the same point....In otherwords, our labor cost compared with last year is up9.6%.This loss of labor though lower efficiency iscosting exactly the same as a wage increase of 18.5cents per hour....We have promised you repeatedly in the past fewyears that improvements in productivity would berepaid to you in the form of wage increases. What dowe mean by this, and how do these changes comeabout? Let me show you another slide which wouldanswer these questions....Our efficiency should be independent of the size ofour backlog. The same number of hours are required todo a specific job, whether we have two weeks or twentyweeks of backlog.Accordingly, yourwagerate is notrelated to the amountof backlog.What about a wage increase? We want to give one,and in the past we have given some on the prospect forfuture improvement, rather than on a past historywhich was less encouraging. Normally by early Mayduring the past few years we have been able todetermine enough of a trend of progress to make adecision on a wage increase.As you haveseen, thisyear there has been no such trend. Quite the contrary,ourperformance this year has been somewhatdisappointing.We all know that we have devoted muchmanpower to building our new facilities and to movinginto them. This is one reason we did not becomeconcerned about the trend earlier.We took this intoaccount and patiently waited for the time that our movewould be complete and we could begin earning thebenefits of increased efficiency.Well, our move is nowcomplete,and I hope there will be a substantialimprovement in the near future.Iamnotsaying that there will not be a wageincrease this spring.Iamsaying that we will requiremore time to determine if a trend of improvementexists that will permit us to give a wage increase. Adecision will be made later with respect to this....In summary, let me stress again the following points:1.We do not intend to reduce working hours from50 to 45 unless absolutely necessary.2.We will reduce the work week if necessary, ratherthan lay off personnel.We feel that each employee is avaluablemember of our production team, and we donot want to lose anyone.3.The outlook for the future isnotdismal.Ourslump should be temporary.4.We must gain back our loss in efficiency. Whenwe do, a prompt decision will be made regarding awage increase.5.Whatever happens, we will come directly to youand tell you. DO NOT BELIEVE RUMORS. Theydestroymorale,and they are seldom accurate.[Emphasis supplied.]Most revealing is what he said to all the employees onJuly l l as he discharged 41 of them. Any omissions wouldimpair the full flavor of Hackney, III's state of mind andthe message he intended to convey to retained employees.Therefore, the document is reproduced here verbatim:It seems thatin recent timeswe have had a problemin communicating. Perhaps this was my fault; I spokeniceand gently and didn't quite use language youunderstand.Well, today I don't intend to make thatmistake.You're going to get the message loud andclear, in terms that even the thickest of you willunderstand.We've been awfully patient recently.We have beenmore patient that we have ever been before, or than weare every going to be again.It seems like all I havedone is listen to some of you bitching and bellyachingfor months.Don't misunderstand me. I don't consider J.A. HACKNEY & SONSour small group meetings as bitching and bellyaching? Iwent into these meetings honestly trying to find outyour problems and what could be done about them. Iintend to hold these meetings again, as they are needed.Ithought I had found out a lot of your problems.Theone thing that you all seemed to agree on was thatrevisions were needed in our job progression plan.Yousaidthat it had a lot of areas where it wasn'tcompletely fair, and that there was no logical systemfor grading jobs. And, you were right. You also wanteda raise, and many of you deserved one. A hell of a lotof you didn't, but we couldn't really single you out andwithhold it. So, Holmes and Melville and I set out tocorrect some of your complaints with action. Since thejob progression plan was unfair, that meant that somejobs were graded too high and some were graded toolow.That's what YOU told ME.To improve this wehad to take care of both cases. We also wanted to giveyou a raise, even though at the time the company can'treally afford it. So, we workedour assesoff to comeoutwitha revised job progression plan that dideverything you told me you wanted: provided a fair,uniform and impartial system for grading jobs, and atthe same time incorporated a raise for everyone. Wemade one big mistake, though. We thought the raisewas important to you, so we rushed things so youwould get your raise, and we didn't get every singledetail down to a gnats eye. We figured you would behappy with the raise and would go along with us untilwe could straighten out the final details.So, did wemake you happy? Hell no.Why the hell do you think we made any changes atall in the job progression plan? Not because I wantedit.Iwas happy with it the way it was.Why, then?Because YOU asked for it.Where do you think we gotthe new system for grading jobs? We simply took atime tested, time proven point-factor plan right out of agood personnel handbook. This is exactly the same typeplan that big companies like General Motors and IBMuse.Most of the sample plans had eight or moregrades, but we figured five were as many as we couldlivewith right now. I'm damn glad we didn't use more.We have enough problems as it is. The new plan hadquite a few advantages going for it. It let us grade eachjob fairly, without letting any one person's opinion ofthe job or the man performing it enter into the decision.And, it's a plan we can use and build on in the future.But, apparently a lot of you didn't like the flavor of theice cream you ordered.In five minutes you forgot thatyou had just gotten a raise. You were either bitchingbecause your buddy got more, or if you were thatbuddy who got more you were bitching because youdidn't get it soon enough.So now everything is in anuproar and production is gone to hell because YOUdidn't even know what you wanted.Ihave a hell of a lot more problems than yourunhappiness. Since I have listened to your problems,maybe you ought to listen to one of mine that concernsyou.Thanks to some of you, production has been lousy.Inthe last two weeks, production has been fiftythousand dollars below our break even point. Do youknow what that means? That means we are losingmoney each and every week we operate like this. Wealso need more orders, and I needed to spend moretime helping to developsalesto help us all, but therehave been so many problems in production that Ihaven't had time.Well, fellows, in good times I can beawfullypatient and take a lotof crap.But when hard71time come, I know that the only chance we got is toallpull together, and suffer and sacrifice a littletogether, and pull through it. Unfortunately, there aresome of you who never quite got the word. All you didwhen things got tough was work your jaw instead ofyour back. You bitched and griped to anyone thatwould listen.You loafed, you goofed off, and you triedto get others to do thesame.I figure that by doing thatyou stabbed me in the back, and you stabbed yourfellowworkers in the back, too.Well,when thathappens I'm not too patient anymore. In fact, I can bea real sonof a bitch.Some of you guys didn't know when you were welloff.You've gotten so many raises and new benefits inthe last few years that you don't even notice themanymore. It's got to be something really spectacular toeven get your attention. A lot of you haven't workedmany other places, so you didn't really have acomparison.Someone told you that things were easierand better somewhere else, and that you wereunderpaid, and you believed him.Well,man, have youbeen sold a line of bullshit.We had a real hot dog quitea few weeks back who believedthat lineof crap, and inone week he asked for his job back. You see, he foundthat the world outside was cold and hard, and thatmoney didn't really grow on trees after all. And someof you are just about to find that same thing out.We had a decision to make. Work is slack, and wewere faced with the choice of whether to cut hours or tocut people. But, some of you made that decision for us.You managed to drag your feet and slow down andgoof off, until production was already down anyway.Well, we are now at the point where we are a hell of alot better off without you. I think some of you thoughtwe were such stupid jerks that we wouldn't catch on.Well, that's lust a hell of a bad mistake on your part.The day of reckoning has arrived.Effectivethisafternoonatfiveo'clock,we arereducingour work force by 41 people. That means that41 of you are going to get last week's paycheck and alayoff notice by five o'clock this afternoon. For those ofyou who get it, you are through. There's no need topunch in tomorrow morning.And there's no point incrying to me that you are really one of the good guys.When you play with fire, you get burned.Since youhave worked eleven months since last vacation we aregoing to give you 11/12 of your year's vacation pay.You can pick up this check and the check for your twodays this week when you turn in your uniforms, clearyour charge accounts, get squared away on your tools,and turn in your ID card. This can done any time after1:00 tomorrow afternoon in my grandfather's office inthe front building.I would damn well rather work together with a fewgood men,and run a small,profitablebusiness, thanhave a big, unprofitable business with a group ofbastards in it that makes life miserable for the rest ofus.A lot of us are in this for a career. We enjoy ourwork, and we want to continue to enjoy it. We want tobe part of a winning team, with every man here on thatteam.When the team has problems, we want to talkabout them and pitch in and solve them together, ratherthan running around and bitching and spreading rumorsto make everyone else think he has more problems thanhe does.When times are tough, we expect everyone tobe a little more patient than normally and to workharder until times get better.So, we are going to trimdown to the men we think share this feeling. If we have 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDmisjudged you, and you aren'toneof the ones who getsit this afternoon, and you think all this work-togetherstuff is a lot of bullshit,it's still not too latefor you tosubmit yourresignation.No one has ever been forcedto come here, and no one has ever been prevented fromleaving. But I can tell you one thing.With the men wehaveleftwe canproduce more work thanthewholebunchof youhas been producingfor the last twoweeks,and we are going to behappier doing it.Now I'd like to say a word that is strictly for thosepeople whoare goingto be left. We are going to have ameetingsometime tomorrow about the changes in thejob progression plan. I have some information that Ihave had mimeographed that will explain it a lot better,and I think that the biggest problem is that you don'tunderstandit.But,Iwant to assure you that we aregoing to solvethe problems. All of you have been herelong enoughto know that we will get things squaredaway.We always have. If we can't solve the gradingproblems we will make otherarrangementsto provideyou a place where you will be satisfied. There are a lotof opportunities that will be available as soon as workpicks up, and you are the people who are going to getthem. So, all I ask is that you bear with me longenough to explain the plan, to hear your objection, andto work ondoingsomething about them. I'll let youknow about the time tomorrow. For the rest of youguys,Adios. The meeting is adjourned, and there's ahalf-hour of work left today. [Emphasis supplied.]The only deviation from this prepared text came at theend when Hackney III looked at his watch and announcedthe precise number of minutes left in the work day. The"real hot dog [who] quit a few weeks back [and] whobelieved that line of crap" is Joe Cutler, the original headof the Union's in-plant organizingcommittee.Ifind that the discharges of July 11 violated Section8(a)(3) and (1) of the Act because Hackney, III, when hemade hisdecisionon June 28 to reduce the work force,wasmotivatedby the recent union activities of hisemployee'sinseekingtoorganizethemselvesforcollective-bargainingpurposes under the Charging Party'sbanner andnot by Respondent's economic straits. OnMay 23, when he first talked to the employees aboutunionizationand Respondent's plight, he had had HodgesHackney's dire prophecies for a month. Yet at that timehe stressedRespondent's uninterrupted record of notdischargingemployees when work became scarce butreducing hours instead. He assured them that Respondenthad no intentionof resorting to discharge in its currenthard times. He lectured them about the importance totheirwelfare of efficient work, pointing out that a wageraise waspossible even if Respondent's backlog continuedlow. His state of mind at that moment was that he wouldorder a cutback in the number of working hours "only asa last resort,if absolutely required to reduce our level ofproduction to that required to take care of existingorders."A month later, just a few days before June 28 and at amoment whenHodges Hackney's prediction was all butright on thenose,Hackney III invoked the last resortrequired to take care of existing orders, reducing hoursfrom 50 to 45 as Respondent had always done in priorslack periods.On June 28, so soon after resorting toRespondent's traditional last resort that no new economicdata were added to the situation that caused him toreduce hours, he decidedon a mass discharge,ostensiblyfor economicreasons.What options did he have at thatmoment? What was his state of mind at that moment9When he decided to discharge employees Hackney, III,had three courses of action open to him. He could havedone nothingHe could have further reduced hours. Hecould have reduced the work force. If he had chosen thefirst, this case, in all likelihood, would never have arisen.No further consideration of it is required. To state that hecould have further reduced hours is not to attempt tosubstitutemy judgment for his as to the course he shouldhave followed in the situation which confronted him. Thewhole history of Respondent's last resort was a reductionto 45 hours and no further. He said as much in his May23 speech, thus, "Therefore, we do not plan to cut backbelowthatlevel."There is no doubt that theadministrativeprocess has no power to compel anyemployer to take or not take any specific action otherthan in those situations where the employer's motive forwhat he has done or left undone falls within the narrowambit of the Act's proscriptions. But on June 28 Hackney,III, had this option open despite his reluctance to use it.He decided, instead, to discharge 41 employees. Why?His state of mind, of course, is laid bare by his July I1speech."In recent times" the men's "bitching andbellyaching" had caused Respondent to try to satisfy themby revising its job progression plan. The complaints hadbeen voiced in the context of the Union's organizingcampaignas the men responded to Hackney, III'sinvitation to ask questions when he gave them the cannedantiunionspeech on May 27, 28, and 29. Yet the effortsto satisfy the complainers were for naught, and Hackney,III, in his July 11 diatribe, equated the good guys withthose who could contribute to a small, efficient operation,and the bad guys with the bitchers and bellyachers whoseservices were no longer required because they did not haveRespondent's interest at heart. But the bitchers and thebellyachers were linked in Hackney, III's mind with themen who had flirted with the Charging Party, as hisreference to the hot dog, Joe Cutler, and other quotes toonumerous to mention make clear. Therefore, he decidedon a massdischarge not because Respondent was infinancial difficulties.He had just taken the only step hehad in mind at the beginning of the Union's campaign forcoping with that problem. But events which had transpiredsinceMay 23, namely, the activities of his employees inthat campaign, had gotten him riled and he expressed hisreal reasonalongwith his anger when he spoke on July11.He decided on a mass discharge in order to ridRespondent of prounion troublemakers.The "systematic" method used by Respondent to selectthe 41 men discharged separated the bad guys from thegood guys withsingularefficiency." The ratings made inDecember 1967 were prepared at a time when no uniontroubled the relations between workers and management.The ratings made in June 1968 came in the midst of thetroubles stirred up by the Union. Two lists of names ofmenwho attendedUnionmeetings turned in toRespondent by Webb and Edwards contain 37 differentnames.Because the lists are only semiliterate, it ispossible to identify only 30 with names on evaluationrecords forDecember and June which are also inevidence.Of these, 20 were discharged, 10 were not. Of"inmaking this finding,Ido not relyon JamesEdwards' facilestatement that he personally told Respondent that eachand every one ofthe41men discharged was prounionIdo rely on Chester Webb'scarefullyconsidered testimonythat he did not specificallynameonly 12 ofthem in his reports to Boyd and Russ, plus the admittedfactthat theUnion's campaign was common knowledge in the plantand the subject ofmuch discussion between supervisors and employees J.A. HACKNEY & SONSthe 10 who were not, the names of 9 appear on only l list,that is,insofar as these reports by the spies on 2 differentmeetings reveal,these 9 attended only I meeting and notthe other.Of the 20 who were,14 names appear on bothlists.A comparison of the ratings made in December 1967with those made in June 1968 reveals the following: Of 41men discharged,32 were rated both times. Of 71 menretained,62 were rated both times.The other 18 wererated only in June because they had not been employed atthe time of the December ratings. Of the men discharged,4 received a higher rating in June than in December, 28received a lower.Of the former,one went from a ratingbelow his departmental average to a rating at or above it.Of the latter,seven went from a rating at or above theirdepartmental average to one below it.Of the menretained,60 men received a higher rating in June than inDecember,2 received a lower.Of the former,27 wentfrom a rating below their departmental average to a ratingat or above it. Of the latter,none went from a rating at orabove his departmental average to one below it.Finally, ifthe selections had been based solely on the December 1967ratings, 18 of the 41 men would not have been discharged.For the reasons stated,and on the basis of the recordconsidered as a whole,Ifind that Respondent violatedSection 8(a)(3)and(1)of the Act by discharging 41employees on July 11 for engaging in union activities. Ifurther find that Hackney, III's July 11 speech warnedemployees that their union activities had caused seriousand adverse consequences and thus violated Section8(a)(1). Finally, I find that the July 3 announcement of arevisedjobprogressionplanandwage increasesconstituted a granting of benefits to employees in order toinduce them to abandon their interest in and support oftheUnion and thus also violated Section 8(a)(1).Thefinding is made despite the fact that the July 3 benefitsfall into the pattern of semiannual raises of 3 years'standing because,asHackney,III's July 3 and July 11speeches make clear,the 1968 benefits were granted as aresultof the discontent expressed by employees in thecontext of the organizing campaign.CONCLUSIONS OF LAWUpon the foregoing findings of fact,and on the entirerecord in these cases, I make the following conclusions oflaw:1.J.A. Hackney&Sons, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2. International ChemicalWorkers Union,AFL-CIO,isa labor organization within the meaning of Section 2(5)of the Act.3.By discharging the 41 employees whose names areset forth in the notice which is marked Appendix andattached hereto on July 11, 1968,because of their unionactivitiesand the union activities of other employees,Respondent has discriminated with respect to their hireand tenure of employment,discouragingmembership intheabove-named labor organization,and thereby hasviolated Sections 8(a)(3) and 8(a)(1) of the Act.4.By interrogating its employees about their unionactivities,by soliciting an employee to spy upon the unionactivitiesof its employees and thereafter utilizing hisservicesand the service of another employee in suchspying,by threatening to close its plant if its employeesbecame organized for purposes of collective bargaining, byrefusing to permit its employees to wear union buttons in73itsplant and recording the names of employees who didso,by warning its employees that their union activitieshad caused serious and adverse consequences, and bygranting benefits to its employees in order to induce themtoabandon their union activities,Respondenthasinterferedwith,restrained,and coerced its employees inthe exercise of the rights guaranteedto them bySection 7of the Actand thereby has violated Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.6.Theallegations of the complaint that RespondentviolatedSection 8(a)(1) of theAct byForeman CecilSullivan's interrogating of employees on or about June 26,1968, bypromising and granting benefits to employees tospyupon and report the union activities of otheremployees,bythreateningtodischargeprounionemployees,by harassing discharged prounion employees attheir new places of employment,by warning prounionemployees that the best thing they could do was to leavetown, and by attempting to interfere with its employees'right to attend union meetings have not been sustained.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices,Iwill recommend that it cease and desisttherefrom and take certain affirmative action which willeffectuate the policies of the Act.Sixof the forty-one discriminateeswereofferedemployment in October.However,as I have indicatedabove in another context,the offers were to return as newemployees and thus are not tantamount to the sort ofoffer of reinstatement required to remedy a violation ofSection 8(a)(3) of the Act. Therefore,Iwill recommendthatRespondent offer to all 41 reinstatement to theirformerorsubstantiallyequivalentpositionswithoutprejudice to their seniority or other rights and privilegesand make each whole for any loss of earnings he mayhave suffered as a result of his discharge by paying to hima sum of money equal to that which he normally wouldhave earned as wages from July 11, 1968,to the date ofRespondent'soffer of reinstatement, less his net earningsduring such period,with backpay and interest thereon tobecomputed in the manner prescribed in F.W.Woolworth Company,90 NLRB 289, andIsisPlumbing& Heating Co.,138NLRB 716. I have also found theRespondent'sbusinesswas somewhat depressed at thetime it made a substantial reduction in its work force inJuly, although that was not the moving cause for thedischarges.By October,shortly before the hearing hereinwas held, business had picked up enough to causeRespondent to attempt to reobtain the services of six ofthe men caught in that reduction.Itmay well be that, atthe time my recommendation is complied with,businesswill have continued to improve to a level which requires awork force as large or larger than it was before thereduction.Then again,itmay well not, and only time cantell. If, at the time my recommendation is complied with,Respondent still needs only a work force substantiallysmaller than it was just prior to July 11, 1968, in order tohandle the work it has at that time,itwould be manifestlyunfair to require Respondent to discharge employees whosurvived the July reduction in force and have continued initsemploy ever since in order to reinstate all thediscriminatees.The same consideration would not apply topersons who have gone to work for Respondent since. The 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDtwo cases differ because the former group of employeeswent through an elaborate,ostensibly nondiscriminatoryselectionprocess and retained their jobs inJuly.Topenalizethemnow becausethesystemusedbyRespondent at that time was rigged in their favor so as todiscriminate against prounion employees would be topunishthemundulyforRespondent'swrongdoing.However,there is nothing unfair in now requiring them togo through a truly nondiscriminatory selection processwhich pits them against the discriminatees,insofar as thegroup as it existed in July can be reconstituted now. Newemployees,on the other hand,became employees afterRespondent'swrongdoing and are unfortunate victims inthe same boat as any persons hired by an employer totake the place of employees against whom he hasdiscriminated. Therefore, I will further recommend that,if,for economic reasons,Respondent does not need awork force large enough to accommodate all thediscriminatees who accept his initial offer of immediatereinstatement,Respondent may elect to solve the dilemmainwhich my recommendation places it in the followingway: Respondent may use a nondiscriminatory, systematicplan of its own choosing such as seniority or evaluationratingsmade prior to June 1968 to determine whichpersons in a group composed only of discriminatees whodesire immediate reinstatement and employees who wentthrough the July reduction in force and have continued towork for Respondent ever since will be employedimmediately.Discriminateeswho do not qualify forimmediate reinstatement under the plan used will beplaced on a preferential hiring list and recalled to theirformerorsubstantiallyequivalentpositionswithoutprejudice to their seniority or others rights and privilegesas jobs become available and before the recall or hire ofany other person.Finally,Iconclude that the unfair labor practicescommitted by Respondent are of such a nature and scopeas to demonstrate disdain for the rights of its employeesand a likelihood that violations will be repeated in thefuture.Therefore, I will recommend that Respondent beordered to cease and desist from interfering with thoserights in any manner.Upon the foregoing findings of fact and conclusions oflaw and the entire record,and pursuant to Section 10(c)of the Act, I hereby issue the following:RECOMMENDED ORDERJ.A.Hackney&Sons,Inc.,itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discharging its employees or, in any other mannerdiscriminatingagainstthem in order to discouragemembership in International ChemicalWorkers Union,AFL-CIO,or any other labor organization.(b)Interrogating its employees about their unionactivities.(c) Spying on the union activities of its employees.(d)Threatening to close its plant if its employeesbecame organized for purposes of collective bargaining.(e)Refusing to permit its employees to wear in its plantbuttonsorother insigniawhichdemonstrate theirprounion sentiments.(f)Recording the names of employees who wear suchbuttons or other insignia in its plant.(g)Warning its employees that their union activitieshavecausedorwillcauseseriousandadverseconsequences.(h)Granting benefits to its employees in order toinduce them to abandon their union activities.(i)Inanymanner interfering with,restraining,orcoercing its employees in the exercise of the rightsguaranteed in Section7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to the 41 men whose names are listed on thenoticemarkedAppendix attached hereto immediatereinstatement to their former or substantially equivalentpositionswithout prejudice to their seniority or otherrights and privileges and make each of them whole forany loss of pay suffered as a result of Respondent'sdiscrimination against him in the manner set forth aboveunder "The Remedy." In the event that the condition ofRespondent'sbusiness precludes immediate utilization ofthe services of all discriminatees who accept such offerwithout discharging employees who survived the July 11,1968,reductioninforceandhavecontinuedinRespondent's employ ever since,Respondent may selectfrom the total group composed of discriminatees andretainedemployeesthosepersonsitwillemployimmediately by use of a nondiscriminatory, systematicplan of its choice. If Respondent elects this option, placeand names of all discriminatees who do not qualify forimmediate reinstatement on a preferential hiring list andrecall them to their former or substantially equivalentpositionswithout prejudice to their seniority or otherrights and privileges as jobs become available and beforethe recall or hire of any other person.(b) Notify any of the 41 men whose names are listed onthe notice marked "Appendix" attached hereto who arepresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationinaccordance with the Selective Service Act and theUniversalMilitary Training and Service Act, as amended,after dischargefrom the Armed Forces.(c) Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allrecords,socialsecuritypayment records, timecards,personnel records and reports, as well as all other recordsnecessary to analyze and compute the amount of backpaydue under the terms of this Recommended Order.(d) Post at its plant in Washington, North Carolina,copiesCopies of such notice, on forms to be provided by theRegional Director for Region 11, after being duly signedby an authorized representative of Respondent,shall bepostedimmediatelyupon receipt thereof,andbemaintained by it for 60 consecutive days thereafter, inconspicuous places,including all places where notices toemployees are customarily placed.Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material."In the event that the Recommended Order is adopted by the Board, thewords "this notice is posted by order of the National Labor RelationsBoard after a trial at which all sides had the chance to give evidence, theNational Labor Relations Board found that we, J. A. Hackney & Sons,Inc., violated the National Labor Relations Act, and ordered us to postthisnotice,"shallbe substituted for the words "Pursuant to theRecommended Order of a Trial Examiner of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act we hereby notify our employees that," in the notice. In thefurther event that the Board's order is enforced by a decree of the UnitedStates Court of Appeals,the words"this notice is posted by order of theUnited States Court of Appeals"shall be substituted for the words "thisnotice is posted by order of the National Labor Relations Board." J.A. HACKNEY & SONS(e)Notify the Regional Director for Region 11 inwriting,within 20 days from the date of receipt of thisDecision,what steps Respondent has taken to complyherewith.'IFURTHER RECOMMEND that the complaint be dismissedinsofaras it alleges that Cecil Sullivan interrogatedemployeeson or about June 26,1968,and thatRespondent promised and granted benefits to employeesto spy upon and report the union activities of otheremployees,threatened to discharge prounion employees,harrassed discharged prounion employees at their newplaces of employment,warned prounion employees thatthe best thing they could do was to leave town, andattempted to interfere with its employees'right to attendunion meetings."In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read;"Notify the Regional Director forRegion 11,inwriting,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative oftheir own choosing.To act together for collective bargaining or otheraid or protection; andTo refrain from any or all of these things.WE WILL NOTdo anything that interferes with theserights.WE WILL NOTask you questions about your unionactivities.WE WILL NOTspy on your union activities.WE WILL NOTthreaten to close our plant if youdecideyouwant InternationalChemicalWorkersUnion,AFL-CIO,or any other union to represent youin bargaining with us.WE WILLpermit you to wear union insignia in ourplantandWILL NOTkeep any record of who does orwho does not.WE WILL NOTtell you that your union activities havecaused serious and adverse consequences.WE WILL NOTincrease your wage rates or grant youany other benefits in order to induce you not to engagein union activities.WE WILL immediately offer to reinstate each of thefollowing named persons to the job he held on July 11,1968, or one substantially equivalent to it without any75change in his seniority or other privilegeshe enjoyedbefore we dischargedhim and WE WILL pay to each ofthemanymoney he lost as a result of ourdiscrimination against him,with interest at 6 percent:Eddie Earl AlligoodPaul HobbsWayne D. BarrettBert Guy HodgesHenryMarshall BeachmanLarry W.HodgesDouglasMack BellLouis W. MartinWayne BerryAmos Ray McLawhornLacy R. Boyd, Jr.Johnny McRoyAllen Brooks, Jr.Phillip F. PayneBobby Ray BuckClifton Lee PeartreeWilliam Carlton ClarkEddie C. PeartreeJamesL. CoxCarlton RoebuckTerry W. CutlerRobert A.SlusherWalter G. DavenportDewey Harold SpruillBilly DixonRonald T. TettertonReuben EderonWilliam T. Tetterton,IIIJames T. EdwardsBilly L. TyreLeland EllisRandol WilliamsGrady EngallsPhillipWigginsRobert Lee GarnettLeroy T. WoolardMcDonald Gautier,IIIHeberWallaceLarryHarrisBobby WoolardFerel RoweIf there are not enough jobs immediately available totake care of all the men on the above list who acceptour offer,WE WILL prepare a preferential hiring listcontainingthe names of those who do not return towork right away and WE WILL recall all of the men onthat list before we recall or hire anybody else for jobswhich men on the list can perform.WE WILL inform any of the men on the above listwho are presentlyserving inthe Armed Forces of theUnited States of their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.All of our employees are free to become or refrainfrombecomingmembers of InternationalChemicalWorkersUnion,AFL-CIO,oranyotherlabororganization.DatedByJ.A. HACKNEY & SONS,INC.(Employer)(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board'sRegionalOffice, 1624 WachoviaBuilding,301North Main Street, Winston-Salem, NorthCarolina, Telephone 723-2303.